Citation Nr: 1541125	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include claimed as secondary to a service-connected disease or injury.

2. Entitlement to service connection for headaches, to include claimed as secondary to a service-connected disease or injury.

3. Entitlement to service connection for a bilateral foot disability, to include claimed as secondary to a service-connected disease or injury.

4. Entitlement to service connection for sleep apnea, to include claimed as secondary to a service-connected disease or injury.

5. Entitlement to service connection for a neck disability, to include claimed as secondary to a service-connected disease or injury.

6. Entitlement to service connection for residual disability of a broken nose, to include claimed as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004 with extensive service in the Army National Guard prior and subsequent to his period of active duty service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the RO.

The Veteran testified at Board video-conference hearing held in November 2011 before a Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

The Board notes that the VLJ who conducted the November 2011 hearing has since retired. So, pursuant to 38 U.S.C.A. § 7107(c)  and 38 C.F.R. §§ 20.707 , 20.717, the Veteran was informed by letter dated in July 2015 of his right to have another hearing before a different Veterans Law Judge who would ultimately decide his appeal. The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing. In August 2015, the Veteran responded that he did not want another hearing and requested that his claims be decided based on the evidence of record.

The Board previously remanded this issue in December 2013 for additional development. Some of the development has been completed and the case has been returned to the Board for appellate consideration.

The Veteran's appeal originally included the issue of entitlement to service connection residual disability of a left middle finger laceration. During the pendency of the appeal, the RO, in an April 2013 decision, granted service connection for left finger scar and assigned a 10 percent rating effective on September 14, 2009. Therefore, his appeal concerning this issue has been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.

The issues of entitlement to service connection for headaches, a bilateral foot disability, sleep apnea and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current erectile dysfunction is not attributable to disease or injury sustained during his period of service; the erectile dysfunction is not caused or aggravated by a service-connected disease or injury.

2. The Veteran does not have residual disability of a broken nose.


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for service connection for residual disability of a broken nose are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in October 2009. The claim was last adjudicated in April 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded VA examination in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinions obtained in March 2013 are adequate with regard to the issues on appeal herein decided, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in December 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand, in pertinent part, requested that the Agency of Original Jurisdiction schedule the Veteran for examination to evaluate and offer opinion as to etiology of his erectile dysfunction and residual disability of a broken nose, taking into account the Veteran's reported history. Here, the examiner offered an opinion in March 2013 that addresses the etiology of his erectile dysfunction and residual disability of a broken, with due consideration given to the Veteran's reported history. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). See also Allen v. Brown, 7 Vet. App. 439 (1995)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Erectile Dysfunction

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that his erectile dysfunction was caused or aggravated by the medication that he was required to take to treat his service-connected posttraumatic stress disorder (PTSD). His service treatment records do not show complaints or a diagnosis of erectile dysfunction.

Subsequent to service, private and VA medical records verify that the Veteran has erectile dysfunction. For example the March 2013 VA examination report reflects a diagnosis of erectile dysfunction. Thus, the remaining inquiry is whether the erectile dysfunction is related to service or service-connected disease or injury.

On this record, the Board finds that service connection for the erectile dysfunction is not warranted. Though the Veteran has current disability, the weight of the evidence, lay and medical, does not serve to link the onset of the current erectile dysfunction to disease or injury sustained during a period of service or to a service-connected disease or injury. To that end, in the March 2013 report of VA examination the examiner opined that it was less likely as not that the Veteran's current erectile dysfunction was related to disease or injury sustained during a period of service. The examiner explained that there was no evidence of complaints referable to erectile dysfunction in service and noted that the Veteran, himself, reported that his erectile dysfunction onset after service in November 2007.

Similarly, the examiner also opined that the erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service-connected PTSD. The examiner observed a January 2008 VA mental health clinic note that documented "notes new problem ED Nov. 2007 (not related to Celexa as was on this in the past)."  The examiner noted that the Veteran had been started on the Celexa in December 2006, 11 months before the documented start of his erectile dysfunction.

The examiner acknowledged that Celexa was documented to cause sexual side effects, including erectile dysfunction. However, the examiner explained that the side effects manifested themselves within the first month of initiation of the drug. In addition, the Veteran reported that he was not able to generate an erection through masturbation and did not have any early morning spontaneous erections. The examiner concluded that was evidence that the Veteran's erectile dysfunction was of organic rather than psychiatric origins. In this regard, the examiner explained that it was well documented in medical literature that men with erectile dysfunction secondary to a psychiatric illness are able to have spontaneous morning erections on awakening and usually can generate erections through masturbation. Thus, the examiner concluded it was less likely than not that the Veteran's erectile dysfunction was a symptom of his service-connected PTSD or the medication used for treatment thereof. 

The Board notes that the VA opinion was based on a thorough review of the medical records, taking the Veteran's history and performing examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current erectile dysfunction and a period of the Veteran's service or a service-connected disease or injury.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran is competent to state that he has erectile dysfunction, which is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his erectile dysfunction onset due to disease or injury sustained during service or service-connected disease or injury. In this case, the Veteran is not competent to offer an opinion regarding the etiology of his erectile dysfunction. The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for erectile dysfunctions, to include claimed as secondary to service-connected disease or injury must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Residual Disability of Broken Nose

The Veteran contends that he has residual disability of a broken nose related to his period of service or to a service-connected disease or injury.  However, the Board concludes that the more probative evidence establishes that the Veteran does not have residual disability of a broken nose.

The service treatment records do not show evidence of a broken nose in service.  The record contains lay statement of individuals who served with the Veteran, dated in 2009, which state that the Veteran sustained a nose injury in service.  

The March 2013 report of VA examination documents a diagnosis of acute nasal injury/ resolved. Objective findings showed that the Veteran had no nose, throat, larynx or pharynx condition. The examiner, acknowledging that it was at least as likely as not that the Veteran suffered some sort of acute nasal injury in service, explained that the Veteran did not demonstrate any residual disability from this old nasal injury. There was no evidence of external deformity or tenderness, the nasal passages were clear and patent and CT scan showed no evidence of a fracture. Additionally, the examiner noted that the Veteran's separation examination did not document any reports of nasal symptoms or abnormalities and there was no documentation in any of the records subsequent to his period of service of any nasal symptoms or conditions. Thus, the examiner concluded that the acute nasal injury reported by the Veteran has completely resolved with no residuals. 

Given its review of the record, the Board finds that the claim of service connection for residual disability of a broken nose must denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Here, the more probative evidence establishes that the Veteran does not have current residual disability of a broken nose.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Physical examination showed that the Veteran had no nose, throat, larynx or pharynx condition. There was no evidence of residual disability of a broken nose.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he sustained injury to his nose. Despite the lack of documentation, that he suffered a nasal injury in service has been conceded. However, he is a lay person and is not shown to be competent to establish that he has current residual disability thereof. In this case, the Veteran is not competent to diagnose any residual disability of a broken nose. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for residual disability of a broken nose, to include claimed as secondary to service-connected disease or injury must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction, to include claimed as secondary to a service-connected disease or injury is denied.

Entitlement to service connection for residual disability of a broken nose, to include claimed as secondary to a service-connected disease or injury is denied.


REMAND

With regard to the Veteran's claim for entitlement to service connection for sleep apnea, though the examiner, in the March 2013 report of VA examination concluded that there was no evidence documenting that medications used to treat the Veteran's PTSD caused obstructive sleep apnea, the examiner did not expressly state whether any obstructive sleep apnea was aggravated by the service-connected PTSD (or medications used for treatment thereof).  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). Given the inadequacy of the March 2013 VA examination, the Board finds addendum opinion is needed in this case. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

With regard to the Veteran's claims for entitlement to service connection for headaches and a neck disability, a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In the December 2012 remand, the Board instructed the AOJ to schedule the Veteran for VA examinations to evaluate his claimed headaches and neck disability. The AOJ was to obtain opinion as to etiology of the Veteran's claimed headaches and neck disability on a direct and secondary basis. In the March 2013 report of examination, the examiner addresses etiology of the headaches and neck disability on a direct basis. However, the examiner failed to address the etiology of the claimed headaches and neck disability on a secondary basis. Accordingly, remand is necessary to cure this deficiency. 

As to the Veteran's claim for entitlement to service connection for a bilateral foot disability, the March 2013 report of VA examination reflects a diagnosis of bilateral pes planus. The examiner determined that the Veteran's bilateral pes planus clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated beyond its natural progression during service. 

However, an August 2009 VA podiatry consult treatment note reflects a diagnosis of bilateral plantar fasciitis. In this regard, the Board finds that the record is unclear as to whether the Veteran has, or at any time pertinent to this appeal, had a bilateral foot disability manifested by bilateral plantar fasciitis that onset due to disease or injury or service origin or was otherwise caused or aggravated by service-connected disease or injury. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim). Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Under the circumstances, the Board finds that additional opinion is necessary to clarify this issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA sleep apnea examination to determine the nature and likely etiology of the claimed sleep apnea. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the March 2013 VA examination report, the examiner should provide opinions with supporting rationale as to the following: 
 
a) Whether it is at least as likely as not that any sleep apnea was caused by service-connected disease or injury (i.e., PTSD or medications for treatment thereof).

b) Whether it is at least as likely as not that any PTSD was aggravated by (permanently worsened) service-connected disease or injury (i.e., PTSD or medications for treatment thereof).  

If aggravation of any sleep apnea by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

2. Schedule the Veteran for a VA headaches examination to determine the nature and likely etiology of the claimed headaches. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the March 2013 VA examination report, the examiner should provide opinions with supporting rationale as to the following: 
 
a) Whether it is at least as likely as not that any headaches were caused by service-connected disease or injury.

b) Whether it is at least as likely as not that any headaches were aggravated by (permanently worsened) service-connected disease or injury.  

If aggravation of any headaches by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

3. Schedule the Veteran for a VA spine examination to determine the nature and likely etiology of the claimed neck (cervical spine) disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the March 2013 VA examination report, the examiner should provide opinions with supporting rationale as to the following: 
 
a) Whether it is at least as likely as not that any neck (cervical spine) disability was caused by service-connected disease or injury.

b) Whether it is at least as likely as not that any neck (cervical spine) disability was aggravated by (permanently worsened) service-connected disease or injury.  

If aggravation of any neck (cervical spine) disability by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral foot disability manifested by bilateral plantar fasciitis. The claims file should be made available to the examiner for review. After a thorough review of the evidence of record, the examiner should provide an opinion with supporting rationale as to:

a) whether it is at least as likely as not (50 percent probability or better) that the Veteran has or had bilateral plantar fasciitis at any time during the course of the appeal related to an event during his period of service.  

b) whether it is at least as likely as not (50 percent probability or better) that a service-connected disease or injury caused or aggravated any bilateral foot disability manifested by bilateral plantar fasciitis that the Veteran has or had at any time during the course of the appeal. If aggravation of a bilateral foot disability manifested by bilateral plantar fasciitis by a service-connected disease or injury is shown, the examiner should quantify, to the extent possible, the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

The examiner must provide a complete rationale for all the findings and opinions.  

5. After completion of the above development, the Veteran's claims remaining on appeal should be readjudicated. If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


